DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licht (US 2017/0095922).
Regarding claim 1, Licht teaches an articulable wrist for an end effector, comprising:
a distal linkage provided at a distal end of the articulable wrist (end link as in Fig. 2a-b);
a proximal linkage provided at a proximal end of the articulable wrist (base link as in Fig. 2a-b);
a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends (a channel 1107 and within 1901);
a flexible member arranged within the central channel (1901) and having a first end operatively coupled to the distal linkage and a second end axially movable relative to the proximal linkage (Fig. 19b); and

Regarding claim 2, Licht teaches an intermediate linkage interposing the distal and proximal linkages and defining a portion of the central channel (gimbal guide more proximal than the distalmost gimbal guide as the distal linkage).
Regarding claim 3, Licht teaches wherein the one or more central actuation members are first and second ends of a jaw cable (Fig. 19a).
Regarding claim 4, Licht teaches the wrist comprising a distal adapter coupled to the first end of the flexible member (703 coupled to 1901) and engageable with the distal linkage to operatively couple the flexible member to the distal linkage (703 engageable with 705).
Regarding claim 5, Licht teaches the distal adaptor provides a flange that receives the first end of the flexible member (air gap 1903 within the end effector receiving 1901 as in par. [0152]).
Regarding claim 6, Licht teaches wherein the distal adapter defines one or more apertures coaxially alignable with the one or more conduits such that the one or more central actuation members also extend through the one or more apertures (703 with a conduit through such that at least cables 707 and 1905 may pass through).
Regarding claim 7, Licht teaches a proximal adapter coupling the second end of the flexible member and slidingly engageable with the proximal linkage (bottom gimbal guide 709).
Regarding claim 8, Licht teaches the proximal adapter provides an annular body that receives the second end of the flexible member (at least in Fig. 19b, with 1901 in an annular hole in the proximal adapter).
Regarding claim 9, Licht teaches the flexible member made from nylon, PTFE, or polyurethane (par. [0152]).
Regarding claim 10, Licht teaches a drive housing (501 as in Fig. 32); an elongate shaft that extends from the drive housing (526); an end effector arranged at an end of the elongate shaft (568 and 569); an articulable wrist that interposes the end effector and the elongate shaft (583), the articulable wrist including:
a distal linkage provided at a distal end of the articulable wrist and operatively coupled to the end effector (distalmost gimbal guide 713);
a proximal linkage provided at a proximal end of the articulable wrist and operatively coupled to the elongate shaft (base link as in Fig. 2a-b);
a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends (a channel 1107 and within 1901); and
a flexible member arranged within the central channel and having a first end operatively coupled to the distal linkage and a second end axially movable relative to the proximal linkage (1901, Fig. 19b); and one or more central actuation members extending from the drive housing and through the flexible member via one or more conduits defined in the flexible member (actuation cable 1905 with conduit 1109).
Regarding claim 11, Licht teaches an intermediate linkage interposing the distal and proximal linkages and defining a portion of the central channel (gimbal guide more proximal than the distalmost gimbal guide as the distal linkage).
Regarding claim 12, Licht teaches the wrist comprising a distal adapter coupled to the first end of the flexible member (703) and engageable with the distal linkage to operatively couple the flexible member to the distal linkage (703 engageable with 705).
Regarding claim 13, Licht teaches wherein the distal adapter defines one or more apertures coaxially alignable with the one or more conduits such that the one or more central actuation members also extend through the one or more apertures (703 with a conduit through such that at least cables 707 and 1905 may pass through).
Regarding claim 14, Licht teaches a proximal adapter coupling the second end of the flexible member and slidingly engageable with the proximal linkage (bottom gimbal guide 709).
Regarding claim 15, Licht teaches the flexible member made from nylon, PTFE, or polyurethane (par. [0152]).
Regarding claim 16, Licht teaches further comprising one or more drive cables extending from the drive housing and extending through a corresponding one or more apertures defined by the articulable wrist to cause articulation of the articulable wrist (cables 707 through corresponding holes for the cables to articulate the wrist as in at least Fig. 13b).
Regarding claim 17, Licht teaches a method of operating a surgical tool, comprising:
positioning the surgical tool adjacent a patient for operation (tool must be adjacent a patient to treat patient tissue), the surgical tool including a drive housing (501 as in Fig. 32), an elongate shaft that extends from the drive housing (526), an end effector arranged at an end of the elongate shaft (568,569), and a wrist that interposes the end effector and the elongate shaft (583) and includes:
a distal linkage provided at a distal end of the articulable wrist (end link as in Fig. 2a-b);
a proximal linkage provided at a proximal end of the articulable wrist and operatively coupled to the end effector (base link as in Fig. 2a-b connected to the end effector as part of the tool);
a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends (a channel 1107 and within 1901);
a flexible member arranged within the central channel (1901) and having a first end operatively coupled to the distal linkage and a second end axially movable relative to the proximal linkage (Fig. 19b); and
one or more conduits defined in the flexible member (1109 with a channel inside) to receive one or more central actuation members extending through the flexible member (actuation cable 1905), and
articulating the wrist and simultaneously bending the flexible member within the central channel (Fig. 18a-19b, articulating the wrist would bend the flexible member 1901).
Regarding claim 18, Licht teaches wherein articulating the wrist comprises actuating one or more drive cables extending from the drive housing, wherein the one or more drive cables extend through a corresponding one or more apertures defined by the wrist (703 with a conduit through such that at least cables 707 and 1905 may pass through).
Regarding claim 19, Licht teaches further comprising operatively coupling the first end of the flexible member to the distal linkage with a distal adapter fixed to the first end of the flexible member (distal adapter 703 engageable with 705 and holding 1901).
Regarding claim 20, Licht teaches further comprising slidingly engaging to the second end of the flexible member against the proximal linkage with a proximal adapter coupled to the second end of the flexible member (proximal adapter as bottom gimbal guide 709 coupled to 1901 at a proximal end as in Fig. 19b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (US 2003/0036748) teaches details of an articulating wrist.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                       /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794